DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-10 are rejected under 35 U.S.C. 102a1 as being anticipated by Nobbe et al., 
US20140266460 A1.
Figs. 10A, 12, 18 and 20 disclose circuits comprising: A power amplifier module comprising: a first amplifier circuit (905, 1220) configured to amplify a radio frequency signal with a first gain and to generate a first amplified signal, wherein the first gain corresponds to a first control signal; a second amplifier circuit comprising an amplifier (910, 1250) configured to amplify the first amplified signal with a second gain and to generate a second amplified signal, and an output matching network (Fig. 20, 2030) configured to perform impedance matching on the second amplified signal, wherein the second gain corresponds to a second control signal; and a control circuit (not shown but it is inherently there to control the variable amplifier and variable output matching network) configured to generate the first control signal and the second control .
Allowable Subject Matter
Claims 1-7 and 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art does not teach nor render obvious a power amplifier module that has, in combination with other limitations, the second control signal is configured to cause an adjustment of a power-supply voltage of the second amplifier circuit as a peak-to-average power ratio of the radio frequency signal varies nor does it have the second control signal is configured to cause an increase of a power-supply voltage of the second amplifier circuit as a peak-to-average power ratio of the radio frequency signal increases .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA T NGUYEN whose telephone number is (571)272-1768. The examiner can normally be reached 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA T NGUYEN/            Primary Examiner, Art Unit 2843                                                                                                                                                                                            	January 29, 2022